[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 332 
This is a case of original jurisdiction. On April 26, 1938, the State Board of Medical Examiners issued a summons directed to Henry V. Shordy (also known as Enrico V. Sbordi), of St. Petersburg, Florida, commanding that he show cause on June 13, 1938, why an order should not be entered revoking a license granted on April 6, 1915, by the Board of Eclectic Medical Examiners authorizing him to practice medicine in the State of Florida. The power to revoke, suspend or annul a license of a practitioner is vested in the Board of Medical Examiners and the grounds and procedure therefor are fully, established. See Section 3415 C. G. L.
The summons, supra, issued on a complaint filed with the Board of Medical Examiners by Alvin J. Wood charged that Enrico V. Sbordi, on March 30, 1925, by means of fraud obtained a forged certificate purportedly issued by the Board of Eclectic Medical Examiners and is now unlawfully engaged in the practice of medicine in the State of Florida. The facts constituting fraud are, viz.: the certificate was procured by Sbordi through one Muench, a former Secretary of the Board of Eclectic Medical Examiners, who was indicted, tried, convicted, and sentenced to serve a term of years in the Federal penitentiary, and his conviction was based upon the charge of forging certificates *Page 333 
in the name of the Board; that Muench obtained a blank certificate signed by Ham S. Hampton, M. D., a former President of the Board, and filled in said blank license so signed by writing the figure "8" in the proper place designated and antedating the same as of April 6, 1915, and then inserting therein the name of Enrico V. Sbordi. The said Muench obtained a license which had been duly issued to a licensed medical doctor as Certificate No. 8 and which was not issued to the said Sbordi, and the name of the medical doctor was erased from said certificate and the name of Enrico V. Sbordi inserted therein, and the same was by the said Muench delivered to Enrico V. Sbordi, who paid him therefor the sum of $2,000.00, and that the said Enrico V. Sbordi has never passed any examination or otherwise qualified himself to practice medicine in the State of Florida, and the Certificate No. 8 purportedly issued by the Board of Eclectic Examiners to Enrico V. Sbordi was unlawfully issued through the said Muench, and the certificate under which Enrico V. Sbordi is now engaged in the practice of medicine in Florida was obtained by fraud and is a forgery.
On petition for a writ of prohibition in this Court on the part of Henry V. Sbordy directed to and against the Board of Medical Examiners it is contended that the Board of Medical Examiners cannot, as a matter of law, proceed to hear such evidence as shall be offered by the respective parties under the petition and answer of the defendant thereto and make and enter such an order as the facts will justify as authorized by Section 3415 C. G. L., because: (a) On April 25, 1925, petitioner was tried on the charge of unlawfully practicing medicine without first having obtained and recorded a Certificate of Qualification from some authorized Board of Medical Examiners and was by *Page 334 
a jury acquitted of the charge; (b) on May 15, 1925, the petitioner was indicted by a grand jury of Pinellas County, Florida, for uttering and publishing a forged Certificate of Qualification or License to pursue the practice of medicine in the State of Florida and that the petitioner well knew the certificate to be false, forged and counterfeited; that the petitioner was placed on trial before a jury and the jury failed to agree upon a verdict and on motion of the State Attorney an order of nolle-pros on the indictment was entered by the trial court; (c)
" '1. That Enrico V. Sbordi, also known as Enrico V. Sbordy, also known as Henry V. Sbordy, of the County, of Pinellas and State of Florida, in the State aforesaid, was guilty of fraud in the practice of medicine or fraud or deceit in his admission to the practice of medicine, in that the said Enrico V. Sbordi above referred to appears to hold Certificate No. 8 of the Board of Eclectic Examiners, dated April 6, 1915, which said certificate is fraudulent and improper, which fact is and has been well known to the said Enrico Sbordy, and which said fraudulent and improper certificate has been relied upon by the said Enrico V. Sbordi as authority to practice medicine in the State of Florida.
" '2. That Enrico V. Sbordi, also known as Enrico V. Sbordy, also known as Henry V. Sbordy, of the County of Pinellas and State of Florida, in the State aforesaid, was guilty of fraud in the practice of medicine, or fraud or deceit in his admission to the practice of medicine, in that the said Enrico V. Sbordi, above referred to, has never been and is not now a graduate of a legally incorporated medical college maintaining a standard satisfactory to the State Board of Medical Examiners of Florida, and the said Enrico V. Sbordi has represented on numerous occasions *Page 335 
while engaged in the practice of medicine in the aforesaid State that he was a graduate, and the said Enrico V. Sbordi does now represent while engaging in the practice of medicine in the aforesaid State that he is such a graduate.' "
(d) The right of the petitioner to practice medicine in the State of Florida was sustained by an order of the Circuit Court, Sixth Circuit in and for Pinellas County, Florida, when a quo warranto proceeding was instituted to test the right of the petitioner to practice medicine under the certificate,supra, and the court entered an order dismissing the suit and held that the Board of Medical Examiners of Florida had the exclusive jurisdiction to determine the point at issue.
It is contended that the acquittal by a jury of the petitioner in Pinellas County of the charge of unlawfully practicing medicine without having first obtained and recorded a Certificate of Qualification is in contemplation of lawres adjudicata and estops the Board of Medical Examiners from proceeding on the charges preferred by Alvin J. Wood. The law is well settled that in order to make a matter res adjudicata
the following must exist, viz.: (1) identity in the thing sued for; (2) identity of the cause of action; (3) identity of the persons and the parties to the action; (4) identity of the quality in the person for or against whom the claim is made. See Brundage v. O'Berry, 101 Fla. 320, 134 So. 520; Gray v. Gray, 91. Fla. 103, 107 So. 261; Coral Realty Co. v. Peacock Holding Co., 103 Fla. 916, 138 So. 622; Yulee v. Canova,11 Fla. 9, 56 Virginia-Carolina Chemical Co. v. Fisher, 58 Fla. 377,  57 So. 504.
The record shows that the petitioner was tried and acquitted on the charge of unlawfully practicing medicine *Page 336 
without first having obtained and recorded a Certificate of Qualification from some Board of Medical Examiners. The issue was between the State of Florida and the defendant Sbordy and the issue before the Board of Medical Examiners is to cancel or revoke a forged certificate to practice medicine obtained by fraud. Likewise this reasoning disposes of the indictment charging the petitioner with uttering and publishing as true a false and forged Certificate of Qualification or License to practice medicine.
In many jurisdictions an action or proceedings to revoke a license is considered a civil rather than a criminal proceeding. It has been held that a trial and acquittal of a physician in a criminal court on the identical charges exhibited against him by a medical board is not a bar to an inquiry provided for by statute for the purpore of depriving a physician of the right to practice his profession. See 48 Corpus Juris, p. 1101, par. 73. The question here is whether or not the petitioner obtained a license to practice medicine in Florida by means of fraud. If fraud or forgery was committed by the petitioner in obtaining the license under which he practises his profession, then the Board of Medical Examiners by statute has the power to hear the evidence and determine this issue. If fraud and forgery are established on the part of the petitioner in obtaining the license here involved, such facts become material to his right or privilege to continue in the practice of medicine. If fraud or forgery cannot be established the same will redound to the petitioner's benefit. There is no merit to this contention. See 21 R. C. L., pages 361-62, par. 9.
It is next contended by counsel for the petitioner that because of the fact that certain charges were filed with the Board of Medical Examiners by O.O. Feaster on *Page 337 
May 3, 1935, and that this Court in the case of State ex rel.
Sbordy v. Rowlett, et al., 125 Fla. 562, 170 So. 311, issued a writ of prohibition inhibiting and restraining the Board of Medical Examiners from proceeding to try relator on the charges that Certificate No. 8 was false, fraudulent and forged and the rule enunciated supra precludes a further inquiry into the charges that the certificate was false, fraudulent and forged, as made by Alvin J. Wood.
The law is settled in Florida that charges filed with the Board of Medical Examiners constituting grounds for revoking a license to practice medicine must be alleged with reasonable certainty and show the nature and cause of the accusation and he must be given reasonable opportunity to defend against attempted proof of such charges. The rule is that a statute authorizing a revocation of a license must be strictly followed.
The two charges, supra, are taken from State ex rel. Sbordy v. Rowlett and the court in holding that charge numbered one was vague, indefinite and insufficient and otherwise failed to meet the rule of "reasonable certainty of the nature of the accusation," when the following language was used:
"* * * paragraph numbered 1 of the charges hereinabove quoted, obviously fails to charge the Relator in such fashion as to inform him, with reasonable certainty, of the nature and cause of the accusation against him. In what manner Relator had been guilty of fraud or deceit in his admission and why it is that the certificate granted him is fraudulent and improper, does not appear from such charges so attempted to be made in said paragraph numbered 1, and in the absence of specific charges, such paragraph fails to charge the Relator with being guilty of any *Page 338 
acts which, under the provisions of the applicable statutes, constitute grounds for the revocation of his license."
Charge numbered 2 was held fatally defective by this Court when the following language was used:
"Paragraph numbered 2 of the charges against the Relator, above quoted, also fails to state with reasonable certainty wherein the Relator was guilty of any fraud in his admission except that he is charged with not being a graduate of a legally incorporated medical college, maintaining a standard satisfactory to the State Board of Medical Examiners of the State of Florida * * * If the Relator has been guilty of such acts as authorized the revocation of his right to practice, arising subsequent to the issuance of his license, or if the Relator was guilty of such fraud in obtaining such license as vitiated the validity thereof ab initio, he should be charged therewith clearly and with such reasonable certainty as to be given reasonable opportunity to defend against the attempted proof of such charges. Accordingly, the accusation contained in paragraph numbered 2 of said charges fails to legally charge the Relator with having committed any acts which, under the provisions of Section 3415, Revised General Statutes, 1927, constitute grounds for the revocation of his license."
We have examined the charge filed by Alvin J. Wood before the Board of Medical Examiners against Henry V. Sbordy in light of the rule enunciated in State, ex rel., Sbordy v. Rowlett and find that the same is not subject to the vice as therein shown, but clearly complies with the rule. We cannot overlook the fact that the right to practice medicine is a valuable property right and must be protected under the Constitution and laws of Florida. Likewise, the preservation of the public health is one of the duties of sovereignty and in a conflict between the right of *Page 339 
a citizen to follow a profession and the right of a sovereignty to guard the health and welfare, it logically follows that the rights of the citizen to pursue his profession must yield to the power of the State to prescribe such restrictions and regulations as shall fully protect the people from ignorance, incapacity, deception and fraud. The Legislature delegated the authority to the Board of Medical Examiners to hear and determine the complaint now before us and we have not been cited with an authority or any substantial reasons advanced why the said Board of Medical Examiners should not proceed to hear and determine according to law the said complaint.
The entire record in this cause having been carefully considered, the briefs and authorities cited having been examined, and the Court now being advised as to its judgment, it is therefore ordered that the rule nisi in prohibition previously issued in this cause be and the same is hereby quashed and the said suit be and the same is hereby dismissed.
It is so ordered.
TERRELL, C. J., and WHITFIELD, BROWN and THOMAS, J. J., concur.
BUFORD, J., dissents.